Citation Nr: 1525200	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for vertigo, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to November 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service. 
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claims for hearing loss and tinnitus, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during service, including from artillery fire.  His service in the Republic of Vietnam has been confirmed.  His DD Form 214 shows that his MOS was supply clerk; however, it also shows that he received a marksman badge.  Additionally, an April 2010 statement from S.C., who served with the Veteran for seven months on a firebase, asserts that, "large artillery was consistently fired with tremendous levels of noise.  We could not avoid the artillery being fired as we both worked and lived in the same area where the artillery was being fired.  Although [the Veteran] and I both complained of the noise level nothing ever improved nor were we ever issued any protective ear covering."  The Veteran submitted his own statement in April 2010, noting that, "because my work area and living area were very close to the artillery site I was continuously exposed to the extreme noise levels of this artillery firing.  This exposure developed ringing in my ears every time the artillery was fired.  Although I complained many times about these conditions I was told I would need to deal with it the best I could.  I would like to mention that I was never issued protective ear covering to alleviate the nose levels.  I believe my hearing loss today has a direct relationship to the noise exposure I experienced while serving in Vietnam."

The lay statements from the Veteran and S.C. regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.

A March 2011 statement from the Veteran's treating audiologist, Dr. M., states, "it is my opinion that based on his medical records and audiometric studies, this hearing loss is directly related to his noise exposure in the military service.  This hearing loss has continued to progress and has failed treatment with conventional medical treatment and required implantation of a bone anchored cochlear stimulator on the right ear.  The patient has also suffered weekly attacks of vertigo which are being treated medically."  Dr. M. also notes that he is a professor of otology.  

A May 2011 VA audiology examination shows that the Veteran has a hearing loss disability for VA purposes, demonstrated by hearing acuity over 40 decibels in the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally.  The Veteran reported that he experienced a constant "humming" tinnitus in both ears since service, which has diminished in his right ear as right ear hearing loss worsened.  The Veteran reported being exposed to artillery fire in service, and reported that he had no occupational noise exposure as a business owner and a distributor following separation.  The examiner opined that it was as likely as not that tinnitus was related to hearing loss, but it was less likely than not that hearing loss and tinnitus were related to service.  As a rationale, the examiner remarked that the Veteran had normal hearing at separation, and did not seek care for hearing loss until 2010.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed hearing loss and tinnitus are related to acoustic trauma during service.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current hearing loss and tinnitus had their onset in service is competent and credible and is further supported by the March 2011 statement of Dr. M.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that a current vertigo condition is secondary to hearing loss, for which the Board has granted service connection above.  The March 2011 statement from Dr. M. regarding the Veteran's hearing loss states that the Veteran also experiences vertigo.  The statement does not discuss whether vertigo is related to hearing loss and does not provide a diagnosis of any disability manifested by vertigo.  Thus, the Board finds that the Veteran must be provided a VA examination to assist in determining whether the claimed condition is secondary to service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner is requested to:

a.)  Indicate whether there is a current disability manifested by vertigo, and;

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any disability manifested by vertigo was caused or aggravated by the service-connected hearing loss or tinnitus.

The examiner is also asked to comment on the March 2011 statement of Dr. M. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


